THE STATE OF TEXAS
                                           MANDATE
TO THE 402ND DISTRICT COURT OF WOOD COUNTY, GREETINGS:
         Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 23rd
day of March, A.D. 2018, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Timothy Parmer, Appellant                                    No. 06-17-00030-CR

                      v.                                      Trial Court No. 21,105-2010

 The State of Texas, Appellee


         As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial.
         We further order that the appellee, The State of Texas, pay all costs of this appeal.
         WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
         WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 18th day of May, A.D. 2018.

                                                               DEBRA K. AUTREY, Clerk